                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

HAROLD SMITHERMAN,
          Plaintiff,

          v.                                  CIVIL ACTION NO.
                                              17-11700-PBS
BRUCE GELB, et al.,
          Defendants.

                                ORDER

                          November 26, 2018

Bowler, U.S.M.J.

     For the reasons stated below, the Court orders that the

plaintiff either pay the balance of the filing fee or file a new

motion for leave to proceed in forma pauperis on or before

December 19, 2018.

     At the time pro se plaintiff Harold Smitherman commenced

this action, he was incarcerated.    When the Court granted his

motion for leave to proceed in forma pauperis, the Court

assessed an initial partial filing fee and required that the

remainder of the $350.00 fee be collected over time.    (Docket

Entry ## 6, 7).    See 28 U.S.C. § 1915(b) (allowing indigent

prisoner plaintiff to proceed without prepayment of the filing

fee but requiring that the fee be paid in full over time through

periodic withdrawals from plaintiff’s prison account).

      Smitherman was released from prison in January 2018.      The

Court’s records indicate that he has paid $92.56 of the $350.00
filing fee, leaving a balance due of $257.44.    Smitherman

remains obligated to pay the $350.00 filing fee in full

notwithstanding his release.    If Smitherman is without income or

assets to pay the balance in a lump sum, he may file a motion

for leave to proceed in forma pauperis based on his current

financial situation.   See, e.g., McGann v. Comm’r of Social Sec.

Admin., 96 F.3d 28, 30 (2d Cir. 1996) (“A released prisoner may

litigate without further prepayment of fees upon satisfying the

poverty affidavit requirement applicable to all non-

prisoners.”); see also DeBlasio v. Gilmore, 315 F.3d 396, 398

(4th Cir. 2003) (same, citing McGann).

     Accordingly, if Smitherman wishes to prosecute this action,

he must, no later than Wednesday, December 19, 2018, either

(1) pay the $257.44 balance of the filing fee; or (2) file a

motion for leave to proceed in forma pauperis.    Failure to

comply with this order may result in dismissal of the action.

     The Clerk shall provide Smitherman with an Application to

Proceed in District Court without Prepaying Fees or Costs which,

if completed, signed, and returned to the Court, will be treated

as a motion for leave to proceed in forma pauperis.

     SO ORDERED.

                                  /s/ Marianne B. Bowler___
                               MARIANNE B. BOWLER
                               United States Magistrate Judge



                                  2
